                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


PAULA FACIANE and                                   CIVIL ACTION
MICHAEL FACIANE

v.                                                  NO. 18-899
PETROCHEM FIELD SERVICES,
INC. and STAR INDEMNITY &
LIABILITY COMPANY                                   SECTION “F”


                          ORDER AND REASONS

     Before the Court is the defendants’ motion to stay execution

of judgment pending appeal without security, or in the alternative,

motion to set a reasonable supersedeas bond amount.        For the

reasons that follow, the motion to stay is GRANTED, in part, on

the condition that defendants post a supersedeas bond in accordance

with the Court’s local rules.

                             Background

     This personal injury lawsuit arises from a car accident in

which a large passenger van struck the front of a sedan that was

traveling through an intersection.

     After a two-day bench trial beginning on April 29, 2019, the

Court ruled in favor of the plaintiff, awarding him $183,768 in

damages. 1   On May 1, 2019, the Court entered a judgment in favor

of plaintiff, Michael Faciane, and against defendants, Petrochem


1 The Court was faced with a central and troubling question of
plaintiff’s credibility and prior criminal record.
                                  1
Field Services, Inc. and Starr Indemnity and Liability Company.

On May 28, 2019, the plaintiff filed a notice of appeal.

     The defendants now seek a stay of the Court’s May 1, 2019

judgment pending the appeal of that judgment to the Fifth Circuit,

as well as a waiver of the security requirement.    Alternatively,

the defendants request that the Court set a reasonable supersedeas

bond amount that takes into account the likelihood that the Fifth

Circuit may reduce the plaintiff’s award.

                                I.

     Federal Rule of Civil Procedure 62(b) permits a party seeking

to stay the execution of a judgment pending appeal to post a bond

or other security to secure the payment of the judgment to the

judgment creditor.   Rule 62(d) provides:

     Stay by Bond or Other Security. At any time after
     judgment is entered, a party may obtain a stay by
     providing a bond or other security.       The stay takes
     effect when the court approves the bond or other security
     and remains in effect for the time specified in the bond
     or other security.

     The Court notes that Federal Rule of Civil Procedure 62 was

recently amended in 2018.    Prior to the 2018 amendment, Federal

Rule of Civil Procedure 62(d) was the provision that permitted an

appellant to obtain a stay by posting a supersedeas bond.   The new

rule is more expansive, allowing “a party” to obtain a stay by




                                 2
providing “a bond or other security.”                 See Fed. R. Civ. Proc. 62

advisory committee’s note to 2018 amendment. 2

     Generally, “[t]he purpose of a supersedeas bond is to preserve

the status quo while protecting the non-appealing party’s rights

pending appeal.”     Poplar Grove Planting & Refining Co. v. Bache

Halsey Stuart,     Inc.,   600     F.2d       1189,    1190-91   (5th   Cir.    1979)

(interpreting former Rule 62(d) prior the 1987, 2007, 2009, and




2 The Advisory Committee Notes pertaining to Rule 62(b) provide,
in full, as follows:
     Subdivision 62(b) carries forward in modified form the
     supersedeas bond provisions of former Rule 62(d). A
     stay may be obtained under subdivision (b) at any time
     after judgment is entered. Thus a stay may be obtained
     before the automatic stay has expired, or after the
     automatic stay has been lifted by the court. The new
     rule’s text makes explicit the opportunity to post
     security in a form other than a bond. The stay takes
     effect when the court approves the bond or other security
     and remains in effect for the time specified in the bond
     or security—a party may find it convenient to arrange a
     single bond or other security that persists through
     completion of post-judgment proceedings in the trial
     court and on through completion of all proceedings on
     appeal by issuance of the appellate mandate.         This
     provision does not supersede the opportunity for a stay
     under 28 U.S.C. § 2101(f) pending review by the Supreme
     Court on certiorari. Finally, subdivision (b) changes
     the provision in former subdivision (d) that “an
     appellant” may obtain a stay. Under new subdivision
     (b), “a party” may obtain a stay. For example, a party
     may wish to secure a stay pending disposition of post-
     judgment proceedings after expiration of the automatic
     stay, not yet knowing whether it will want to appeal.
Fed. R. Civ.     Proc.     62(b)    advisory          committee’s   note   to    2018
amendment.

                                          3
2018 amendments).       To achieve these competing interests, a full

supersedeas bond is usually required.             See id. 3

       A district court, however, has discretion in setting security

and may exercise its discretion to waive the security requirement

under certain narrow circumstances.               See id.; see also Enserch

Corp. v. Shand Morahan & Co., Inc., 918 F.2d 462, 464 (5th Cir.

1990).     A party seeking to depart from the normal requirement of

a full supersedeas bond must “objectively demonstrate the reasons

for such a departure.” Poplar Grove, 600 F.2d at 1191. A departure

may   be   warranted    where      (1)   the   “judgment   debtor   objectively

demonstrates a present financial ability to facilely respond to a

money judgment and presents to the court a financially secure plan

for maintaining that same degree of solvency during the period of

an    appeal,”   or   (2)   “the    judgment    debtor's      present   financial

condition is such that the posting of a full bond would impose an

undue financial burden.”        Id.; see also Olympia Equip. Leasing Co.

v. W. Union Tel. Co., 786 F.2d 794, 796 (7th Cir. 1986) (citing

Poplar Grove, 600 F.2d at 1191) (noting that reduced security is

appropriate if (1) “the defendant’s ability to pay the judgment is

so plain that the cost of the bond would be a waste of money,” or




3 The Court’s Local Rules govern quantum. Pursuant to Local Rule
62.2, “[a] bond or other security staying execution of a money
judgment must be in the amount of the judgment plus 20% of that
amount to cover interest, costs, and any damages award, unless the
court directs otherwise.
                                          4
(2) “the requirement would put the defendant’s other creditors in

undue jeopardy”).       The Fifth Circuit has also recognized that a

“judgment may be suspended without bond when the relief sought by

the prevailing party on appeal is inconsistent with enforcement of

the lower court’s judgment.”            Enserch Corp., 918 F.2d at 464.

                                         II.

       The defendants seek to stay this Court’s judgment pending the

plaintiff’s    appeal,    as     well     as    a   waiver    of   the   security

requirement.      In the alternative, they urge the Court to set a

“reasonable” supersedeas bond amount that takes into account the

likelihood that the Fifth Circuit may reduce the plaintiff’s award.

The plaintiff responds that Federal Rule of Civil Procedure 62(b)

makes clear that the defendants may obtain a stay, provided they

post   security;   he    also    questions      the   defendants’     ability   to

challenge   his    damages      award    on    appellate     review   where   (for

seemingly strategic reasons) they have elected not to appeal.

                                         A.

       First, insofar as the defendants seek an unsecured stay of

judgment pending appeal on the ground that the plaintiff “should

bear all risk brought on by his appeal,” their request finds

support in neither statute, nor case law.               Notably, Federal Rule

of Civil Procedure 62(b), as revised, expressly permits “a party,”

including an appellee, to obtain a stay by posting security.

Moreover, even prior to this amendment, the Fifth Circuit refused

                                          5
to hold that a defendant may obtain an unsecured stay of a money

judgment whenever a prevailing plaintiff appeals.          Enserch Corp.,

918 F.2d at 464.     To the contrary, the Fifth Circuit instructs, a

“judgment may be suspended without bond when the relief sought by

the prevailing party on appeal is inconsistent with enforcement of

the lower court’s judgment.”       Id.      For example, a party seeking

specific performance in lieu of damages could not simultaneously

execute a damage judgment, but a plaintiff could enforce a money

judgment while challenging the sufficiency of that judgment on

appeal.     Id. (internal citations omitted).

                                       B.

      Second, to the extent the defendants urge the Court to reduce

security, the Court finds that the defendants have not satisfied

their heavy burden of objectively demonstrating the reasons for

such a departure. Although the defendants ask the Court to account

for   the    likelihood   that   the    Fifth   Circuit   may   reduce   the

plaintiff’s award, the Court again notes that the defendants have

not filed a cross appeal. 4


4In their motion to stay, the defendants urge the Court to consider
the credibility issues involved in this case, including the
character of both the plaintiff and Dr. James Dyess, as well the
Court’s oral reasons for judgment issued on April 30, 2019. In
awarding damages, the defendants note, the Court first considered
the total amount of plaintiff’s medical expenses, lost wages, and
general damages. Then, citing the testimony of defendant’s IME,
Dr. Gordon Nutik, the Court discounted the damages by 25%.
According to the defendants, the testimony of Dr. Nutik actually
suggests that the subject accident was likely only 25% responsible
                                       6
     However, even if both sides were appealing the plaintiff’s

damages award, the Court nonetheless finds that requiring full

security would most effectively maintain the status quo, while

protecting the interests of the cross-appellants and avoiding

overreaching by either side.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to stay execution of judgment pending appeal

is GRANTED on the condition that defendants post a supersedeas

bond in the amount of $220,521.60 within fourteen (14) days from

the date of this Order. 5


                            New Orleans, Louisiana, July 9, 2019


                               ______________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




for plaintiff’s injury and damages.     Therefore, the defendants
will urge in their briefing that if the Fifth Circuit is to find
any error in this Court’s judgment, it is that a 75% discount
should have been applied to plaintiff’s damages.
5 Local Rule 62.2 provides: “A bond or other security staying

execution of a money judgment must be in the amount of the judgment
plus 20% of that amount to cover interest, costs, and any damages
award, unless the court directs otherwise.”
                                7
